Citation Nr: 0813539	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel




INTRODUCTION

The veteran had active military service from June 20, 1945 to 
August 15, 1945.  He died in July 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 administrative decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to nonservice-connected death 
pension benefits.  The appellant was scheduled for a June 
2006 hearing, but did not appear or indicate any desire to 
reschedule.


FINDINGS OF FACT

The veteran served on active duty from June 20, 1945 to 
August 15, 1945, which is less than 90 days; and was not 
released from service for a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death 
pension benefits have not been met. 38 U.S.C.A. §§ 101(2), 
107, 1502, 1521, 1541, 7104(c) (West 2002 & Supp. 2007) ; 38 
C.F.R. §§ 3.1, 3.3, 3.23, 3.314 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521.  The Secretary shall pay 
pension for nonservice-connected disability or death for 
service to the surviving spouse of each veteran of a period 
of war who met the service requirements prescribed in 38 
U.S.C.A. § 1521(j) or who at the time of death was receiving 
(or entitled to receive) compensation or retirement pay for a 
service-connected disability. 38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA death pension 
benefits to the surviving spouse of a veteran, the veteran 
must have had the requisite service. 38 U.S.C.A. § 1541(a); 
38 C.F.R. §§ 3.3, 3.314(b).  A veteran has met the necessary 
service requirements if he served in active military, naval, 
or air service under one of the following conditions: (1) for 
90 days or more during a period of war; (2) during a period 
of war and was discharged or released from service for a 
service-connected disability; (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a).  World War II is a period of War.  38 U.S.C.A. 
§ 101(11).

The veteran's DD-Form 214 shows he served in the U.S. Army 
from June 20, 1945 to August 15, 1945, which is less than 90 
days.  His service took place during World War II; but he was 
not discharged or released from duty due to a service-
connected disability.  The DD-Form 214 shows he was 
discharged because of the end of hostilities.   Although 
"entitled to receive" was not specifically defined under 
the regulations for nonservice-connected death pension 
benefits, it was generally defined under 38 C.F.R. § 3.22(b) 
for dependency and indemnity benefits for survivors of 
certain veterans rated totally disabled at time of death. 
"Entitled to receive" generally means that at the time of 
death, the veteran was entitled to but not receiving 
compensation because (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. § 5314 to offset an 
indebtedness of the veteran; (3) the veteran had applied for 
compensation but had not received it due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 38 U.S.C. § 1174(h)(2); 
(6) VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran was otherwise 
entitled to continued payments based on a service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. § 5308 but determines that benefits were payable 
under 38 U.S.C. § 5309.   See generally 38 C.F.R. § 3.22(b).  
Although 38 C.F.R. § 3.22(b) does not apply to this case, the 
general definition of "entitled to receive" sheds light on 
this case.  Since none of the factors outlined for what is 
considered "entitled to receive" at time of death are 
applicable in this case, the veteran does not meet these 
criteria.

As the veteran did not serve for a period of at least 90 days 
and was not discharged from service due to a service-
connected disability, entitlement to nonservice-connected 
pension benefits is not warranted.  While the Board does not 
intend to disparage the veteran's honorable service to his 
country, the Board is specifically prohibited from granting 
benefits that are not authorized by law, regulation, 
precedent decision of VA General Counsel, or instruction from 
the Secretary of VA.  See 38 U.S.C.A. § 7104(c).  

VA's duties to notify and assist have been considered with 
respect to the veteran's claim for nonservice-connected 
pension benefits.  Because qualifying service and how it may 
be established are outlined in statute and regulation and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations.  As it is the law, and not 
the facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


